t c memo united_states tax_court catherine h poole f k a catherine h dames petitioner v commissioner of internal revenue respondent docket no filed date marilyn k summitt jeffrey b kahn and joseph m goldstein for petitioner alison w lehr for respondent memorandum findings_of_fact and opinion jacobs judge by two separate notices of deficiency respondent determined the following deficiencies in petitioner's federal income taxes year deficiency dollar_figure big_number big_number big_number big_number following a concession by petitioner the issue for decision is whether payments received by petitioner during the years in issue from her former husband pursuant to a divorce decree were alimony or a property settlement distribution if the payments are determined to be alimony then they are taxable to petitioner if they are determined to be in the nature of a property settlement then they are nontaxable for the reasons set forth herein we find that the payments are in the nature of alimony all section references are to the internal_revenue_code all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are found accordingly the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time she filed her petition petitioner resided in ponte vedra florida the deficit_reduction_act_of_1984 publaw_98_369 98_stat_494 extensively changed the alimony rules effective for divorce decrees executed after date this case involves sec_71 prior to its revision background petitioner known as catherine h poole at the time of trial was married to dr john r ibach jr from date until date at the start of their marriage petitioner worked as a registered nurse supporting her husband who was completing his residency following medical school dr ibach became a cardiovascular surgeon after petitioner gave birth to her first child in she no longer worked outside the home petitioner and dr ibach subsequently had four more children although petitioner primarily stayed home to raise the children she also assisted her husband in his office petitioner's divorce from dr ibach on date petitioner and dr ibach were divorced by the circuit_court in and for duval county florida in a final judgment of dissolution of marriage the divorce decree petitioner and dr ibach submitted separate financial affidavits to the court each dated date dr ibach reported the current value of his and petitioner's assets to be dollar_figure petitioner reported the attached to the final judgment of dissolution of marriage the divorce decree was a stipulation dissolution stipulation between petitioner and dr ibach entered into on date which was adopted and incorporated by reference into the divorce decree a substantial portion of the divorce decree mirrors provisions of the dissolution stipulation value of her and dr ibach's net assets to be dollar_figure thus the value of petitioner's and dr ibach's net assets at the date of their divorce was approximately dollar_figure million the divorce decree states in pertinent part as settlement of all claims the wife may have for temporary and permanent alimony husband shall pay to wife the lump sum of dollar_figure with interest pincite per annum on the unpaid balance payable as follows one twenty hundred monthly installments of dollar_figure and one monthly installment of dollar_figure said monthly installments shall commence on the 1st day of june and continue on the first day of each month thereafter for the payment period of ten years and one month until paid in full the parties' intent is that this is lump sum alimony payable over a period of more than ten years as provided in sec_71 internal_revenue_code said sum is not subject_to modification is payable regardless of wife's death or remarriage and shall be deductible by husband and taxable to wife provided however any of said lump sum remaining unpaid at wife's death shall be paid into a_trust created by wife for the benefit of the parties' children with husband and a commercial bank of wife's choice as co- trustees it shall not be a claim against husband's estate in the event of his untimely death so long as he maintains the life_insurance provided for in paragraph hereof and if not shall be a claim against his estate for the unpaid balance husband shall within sixty days from date make wife the sole beneficiary of dollar_figure in life_insurance in the discrepancy in amounts arises primarily from dr ibach's reporting total liabilities of dollar_figure and petitioner's reporting total liabilities of dollar_figure order to insure his obligation for lump sum alimony as set out herein during their marriage the parties regarded themselves as a joint economic unit or partnership sharing equally in the ownership of appreciable portions of their income and assets each participated diligently in the enhancement of such income and assets contributing services funds counsel ideas and other assistance as appropriate they commingled their incomes and applied themselves jointly to the accomplishment of joint financial endeavors intending that the accumulated fruits of their joint endeavors would be jointly owned property whether held in joint or individual names as and sic for an equal property exchange the parties shall make the following transfers and payments in an effort to equitably distribute their estate a husband shall pay direct to wife the sum of dollar_figure cash on this date thereafter husband shall pay to wife the sum of dollar_figure one year from the date hereof and dollar_figure two years from date hereof all without interest b husband shall convey to wife by appropriate instrument all of his right title and interest in the property located pincite forest point court jacksonville florida c wife shall convey to husband by appropriate instrument all of her right title and interest in the marital home located pincite mandarin road jacksonville florida d wife shall convey to husband by appropriate instrument all of her right title and interest in and to the following real_property located pincite south ponte vedra boulevard south ponte vedra florida wife shall forthwith release and transfer to the husband any and all interest she has or asserts to the husband's profit sharing and pension_plan and further releases any claim to the john r ibach jr m d p a and all of its assets wife shall forthwith release and transfer to the husband any and all interest she has or asserts to the husband's bache account and husband's savings account wife shall forthwith release and transfer to the husband any and all interest she has or asserts to the husband's tax_shelter investments each party has agreed upon the custody support and visitation of the minor children of the parties and have also agreed upon alimony and property settlement petitioner also received an automobile valued at dollar_figure and dr ibach agreed to pay for the minor children's college and graduate school education moreover petitioner was relieved of any liability she had for outstanding loans and joint debts including mortgage payments with the exception of the mortgage on the forest point court property and responsibility for the children's education both petitioner and dr ibach were represented by counsel during the course of their divorce proceedings between and dr ibach made all the payments required under the terms of the divorce decree including the following principal and interest payments pursuant to paragraph of the divorce decree year total paid principal interest pre-1989 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dr ibach also paid petitioner dollar_figure pursuant to paragraph 9a of the divorce decree petitioner's subsequent marriages on date petitioner married thomas dames and became known as catherine h dames this marriage subsequently ended in divorce in petitioner married mr poole petitioner's federal_income_tax returns petitioner filed joint federal_income_tax returns with mr dames for and she filed federal_income_tax returns for and as a single_taxpayer petitioner did not include in income any of the principal dr ibach paid her pursuant to paragraph of the divorce decree on any of these returns she did however report on these returns the interest dr ibach paid her with the exception of dollar_figure in interest she received from dr ibach during the record is void as to mr poole's first name on his income_tax returns dr ibach deducted as alimony the payments he made to petitioner pursuant to paragraph of the divorce decree notices of deficiency respondent sent a notice_of_deficiency to petitioner and her former husband mr dames for their tax years determining that petitioner improperly excluded from income dollar_figure of alimony payments for each taxable_year accordingly respondent increased petitioner's taxable_income for each year by dollar_figure in the second notice_of_deficiency sent to petitioner for her and tax years respondent determined that she improperly excluded from income dollar_figure and dollar_figure of alimony income for and respectively accordingly respondent increased petitioner's taxable_income by dollar_figure and dollar_figure respectively for and these determinations were based upon respondent's view that dr ibach's payments to petitioner were taxable to her as alimony up to percent of the principal sum in each year opinion the issue for decision is whether payments dr ibach made to petitioner pursuant to paragraph of the divorce decree during the years in issue were alimony or a property settlement petitioner contends that the payments were nontaxable lump-sum installment payments of a property settlement not in the nature of support respondent disagrees sec_71 sets forth the requirements for inclusion in gross_income of payments received pursuant to a decree of divorce or separate_maintenance in sum the payments are includable in income if the payments are periodic the payments arise because of a marital or family relationship the payments are made pursuant to a decree of divorce or separate_maintenance or pursuant to a written instrument incident thereto and the payor is under a legal_obligation to make the payments with respect to the instant case the requirements that payments be made pursuant to a decree of divorce and that the payor be under a legal_obligation to make the payments are not in issue the divorce decree of the duval county circuit_court which incorporated the dissolution stipulation of petitioner and dr ibach satisfies these requirements nor is any problem presented regarding the classification of the payments as periodic under the general rules of sec_71 installment payments discharging a principal sum obligation as opposed to continuing payments of an indefinite duration are not treated as periodic_payments see also sec_1_71-1 income_tax regs sec_71 provides a statutory exception to the general_rule of sec_71 subject_to a percentage limitation section the limitation of sec_71 is that the installment payments shall be treated as periodic_payments for purposes of subsection a but in the case of any one taxable_year of the wife only to the extent of percent of the principal sum c permits installment payments of a principal sum obligation to be treated as periodic_payments if the period for payments extends more than years beyond the date of the decree or agreement see 71_tc_541 that is the case herein all other requirements of sec_71 having been met the decisive question is whether the payments were made because of the marital or family relationship for the reasons set forth below we believe they were the statutory phrase payments imposed because of the marital or family relationship requires that the payments be in the nature of support rather than property settlement 77_tc_1275 73_tc_255 n sec_1_71-1 income_tax regs payments that are part of a property settlement are capital in nature and therefore are not deemed alimony subject_to the provisions of sec_71 73_tc_921 affd 710_f2d_607 10th cir in evaluating whether a particular payment constitutes support or property settlement the labels assigned to the payments are not determinative id 60_tc_685 affd without published opinion 511_f2d_1393 3d cir in deciding the character of an award in a divorce or separation the principal sum of the payments petitioner received was dollar_figure petitioner was therefore treated by respondent as if she had received alimony of no more than dollar_figure or percent of the principal sum during each of the years at issue decree great weight is given however to the language and structure of the decree 749_f2d_11 6th cir affg tcmemo_1983_278 in addition an examination of surrounding facts and circumstances may be required 82_tc_128 gammill v commissioner supra this court has frequently looked to state law in considering whether payments between spouses constitute alimony or a property settlement see yoakum v commissioner supra pincite under florida law following the termination of a marital relationship the financially advantaged spouse must provide support and maintenance for the financially disadvantaged spouse fla stat ann sec dollar_figure west clearly in this case petitioner was the financially disadvantaged spouse under florida law dr ibach was obligated to make payments to petitioner for her support we believe he did so pursuant to paragraph moreover there was an equitable property division between petitioner and dr ibach excluding the paragraph payments there was almost an equal division of their property see eckroade v eckroade so 2d fla dist ct app however although state law defines property rights federal_law determines the tax consequences which attend these defined rights williams v commissioner tcmemo_1993_163 citing 81_tc_614 affd without published opinion 829_f2d_39 6th cir this court looks to the following factors which indicate that payments are in the nature of a property settlement rather than a support allowance the parties in their agreement or the court in its decree intended the payments to effect a division of their assets the recipient surrendered valuable property rights in exchange for the payments the payments are fixed in amount and not subject_to contingencies such as the remarriage or death of the recipient the payments are secured the amount of the payments plus the other_property awarded to the recipient equals approximately one-half of the property accumulated by the parties during marriage the needs of the recipient were not taken into consideration in determining the amount of the payments and a separate provision for support was provided elsewhere in the decree or agreement 82_tc_573 beard v commissioner supra pincite5 failure to satisfy one or more of the factors articulated herein may tend to indicate that the payments in question are more in the nature of a support allowance see beard v commissioner supra pincite applying the above factors we conclude that dr ibach's payments to petitioner were in the nature of alimony our analysis of the factors in reaching our conclusion is as follows with regard to the first factor we believe the agreement was intended to be a comprehensive and final settlement of all issues regarding custody support visitation alimony and property settlement between petitioner and dr ibach paragraph provides for a division of the assets of petitioner and dr ibach the parties shall make the following transfers and payments in an effort to equitably distribute their estate the only payments at issue however are those pursuant to paragraph as indicated great weight is given to the language and structure of the decree see griffith v commissioner supra the language of paragraph is explicit as settlement of all claims the wife may have for temporary and permanent alimony husband shall pay to wife the lump sum of dollar_figure the parties' intent is that this is lump sum alimony payable over a period of more than ten years as provided in sec_71 internal_revenue_code said sum shall be deductible by husband and taxable to wife this factor favors treating the payments as alimony with regard to the second factor petitioner surrendered valuable property rights valued at or greater than dollar_figure including the mandarin road marital home the south ponte vedra beach house dr ibach's profit sharing and pension_plan investments and tax_shelters however once she relinquished her rights to these properties under paragraphs 9c 9d and it does not appear that she had any further rights in tangible_property to exchange for the paragraph payments see 75_tc_451 thus this factor favors treating the payments as alimony with regard to the third factor the payments were fixed in amount and were not subject_to contingencies this factor favors treating the payments as part of a property settlement with regard to the fourth factor although the total amount of the installment payments was not secured in the event of dr ibach's early death petitioner was entitled either to have a claim against his estate or receive proceeds of his life_insurance this factor favors treating the payments as part of a property settlement with regard to the fifth factor at the time petitioner and dr ibach divorced their net assets were valued at approximately dollar_figure million petitioner received dollar_figure pursuant to paragraph 9a the forest point court house valued at dollar_figure and a car valued at dollar_figure moreover petitioner was relieved of loan obligations totaling at least dollar_figure as well as her obligations to educate her children the dollar_figure total petitioner received is exclusive of the paragraph payments thus the amount of the paragraph payments plus the other_property awarded to petitioner exceeded one-half of the property accumulated by petitioner and dr ibach during their marriage this factor favors treating the payments as alimony with regard to the sixth factor petitioner was financially dependent upon dr ibach for years petitioner and dr ibach submitted separate financial affidavits to the divorce court there appears to be a correlation between the amount of monthly expenses petitioner incurred dollar_figure and the amount of monthly payments dr ibach made dollar_figure we believe that petitioner's needs were considered when the amount of the paragraph payments was determined thus this factor favors treating the payments as alimony finally with regard to the seventh factor petitioner concedes that no separate provision for support was provided elsewhere in the divorce decree or dissolution stipulation this factor favors treating the payments as alimony considering all the facts and circumstances and the above beard factors we give great weight to the clear language structure and intent of the divorce decree and accordingly conclude that petitioner and dr ibach intended to provide support and alimony for petitioner in paragraph of the divorce decree thus we hold that the payments pursuant to paragraph are in the nature of alimony and therefore taxable to petitioner to the extent of percent of the principal_amount for each of the years in issue to reflect the foregoing and the concessions by petitioner decision will be entered for respondent
